                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   GEORGE UBERTI,

                                                                         11                  Plaintiff,                                   No. C 19-04025 WHA
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12
                                                                         13   SONOMA COUNTY BOARD OF                                      ORDER DENYING MOTION
                                                                              SUPERVISORS, et al.,                                        TO ATTEND BY TELEPHONE
                                                                         14                  Defendants.
                                                                         15                                         /

                                                                         16          The telephone in the courtroom is not set up for call-ins for hearings. What usually
                                                                         17   happens is that the person on the phone cannot hear well enough and won’t stop talking when
                                                                         18   we try to interrupt.
                                                                         19          Plaintiff was denied IFP. Plaintiff can afford to travel to and from Santa Rosa and the
                                                                         20   courthouse for the case he himself put in motion against nineteen defendants. He can, at a
                                                                         21   minimum, use public transport. The Court finds, based on the denial of IFP, that he does have
                                                                         22   funds to travel by public transport or, at least the record is inadequate to show otherwise.
                                                                         23          The motion to appear by telephone is DENIED.
                                                                         24
                                                                         25          IT IS SO ORDERED.

                                                                         26   Dated: November 26, 2019.
                                                                         27                                                        WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                         28
